UNDER ARTICLE X, SECTION 10 OKLAHOMA CONSTITUTION, AND 62 O.S. 331 [62-331] AND 62 O.S. 333 [62-333], AND 68 O.S. 2489 [68-2489], THE TERM "CITIES" ALSO INCLUDE TOWNS AND A CITY MAY, UPON MAJORITY VOTE OF ITS ELECTORS, LEVY A TAX UNDER ARTICLE X, SECTION 10 FOR A SPECIFIC NUMBER OF YEARS AND ACCUMULATE THE PROCEEDS FROM THE TAX IN A "BUILDING FUND" FOR THE SPECIFIC PURPOSE OF ERECTING PUBLIC BUILDINGS OR FOR PURCHASING FURNITURE; BUT A CITY CANNOT USE THE FUNDS RAISED FROM SUCH TAX LEVY FOR THE PURPOSE OF PURCHASING AN EXISTING BUILDING. UNDER 11 O.S. 16-104 [11-16-104] AND 11 O.S. 16-112 [11-16-112], CITIES NOT GOVERNED BY A CITY CHARTER MAY, PURSUANT TO THOSE STATUTORY SECTIONS, SUBMIT THE QUESTION OF A ARTICLE X, SECTION 10 TAX LEVY TO THE VOTERS AT EITHER A SPECIAL OR GENERAL CITY ELECTION. IN THOSE CITIES GOVERNED BY A CITY CHARTER THE TIME OF SUBMISSION OF SUCH QUESTION WOULD BE GOVERNED BY THE PROVISIONS OF THE CITY CHARTER. CITE: 68 O.S. 2489 [68-2489](B) (GERALD E. WEIS)